          Case 3:19-cv-06074-RAJ Document 21 Filed 12/01/20 Page 1 of 2




1                                        U.S. District Court Judge RICHARD A. JONES
2

3

4

5

6

7

8

9

10

11
                          UNITED STATES DISTRICT COURT
12                     WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
13
                                           )
14   DEXTER O. GRAY,                       ) CASE NO. C19-6074-RAJ
                                           )
15                    Plaintiff,           ) PROPOSED ORDER FOR
                                           ) ATTORNEYS FEES PURSUANT TO
16
     vs.                                   ) 42 U.S.C. § 406(b)
17                                         )
     Commissioner of Social Security,      )
18                                         )
                      Defendant.           )
19
                                           )
20                                         )

21         THIS MATTER having come on regularly before the undersigned upon
22
     Plaintiff’s Motion For Attorneys Fees Pursuant to 42 U.S.C. § 406(b), it is hereby
23

24

25                                                           MADDOX & LAFFOON, P.S.
     PROPOSED ORDER FOR ATTORNEYS FEES
     PURSUANT TO 42 U.S.C. § 406(b)                          410-A South Capitol Way
                                                             Olympia, WA. 98501
     [C19-6074-RAJ]                                          (360) 786-8276
                                    - Page 1
          Case 3:19-cv-06074-RAJ Document 21 Filed 12/01/20 Page 2 of 2




1    ORDERED that Plaintiff’s attorney, JEANETTE LAFFOON, is awarded attorney
2    fees of $27,659 pursuant to 42 U.S.C. § 406(b).
3

4
           DATED this 1st day of December, 2020.
5

6

7                                               A
8                                               The Honorable Richard A. Jones
                                                United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                           MADDOX & LAFFOON, P.S.
     PROPOSED ORDER FOR ATTORNEYS FEES
     PURSUANT TO 42 U.S.C. § 406(b)                          410-A South Capitol Way
                                                             Olympia, WA. 98501
     [C19-6074-RAJ]                                          (360) 786-8276
                                    - Page 2
